 USDC IN/ND case 3:20-cv-00784-JD-MGG document 8 filed 03/26/21 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 GYLE DEL RIO,

               Plaintiff,

                      v.                            CAUSE NO. 3:20-CV-784-JD-MGG

 LaPORTE COUNTY SHERIFF’S DEPT.,
 et al.,

               Defendants.

                                 OPINION AND ORDER

       Gyle Del Rio, a prisoner without a lawyer, was ordered to show cause why his

complaint should not be dismissed as duplicative of a previous lawsuit. ECF 6. He has

now filed a response to that order.

       In the previous case, Del Rio alleged that the LaPorte County Jail’s medical staff

offered inadequate medical treatment for his broken hand. Del Rio v. LaPorte County

Sheriff’s Dept., 3:20-cv-383-RLM-MGG (N.D. Ind., filed May 11, 2020). The court granted

summary judgment against Del Rio, finding that he could not pursue his claims because

had not exhausted the jail’s grievance process. Id., ECF 32. Specifically, the court found

that Del Rio talking to jail deputies about his complaints, and filling out a medical

request, was not a valid substitute for the grievance process. Id., ECF 32 at 2, 4.

       Del Rio has now filed a second lawsuit with similar allegations. In this

complaint, Del Rio indicated that he filed a grievance about the incident and that his

response from the final step of the grievance process was attached to the complaint, but
 USDC IN/ND case 3:20-cv-00784-JD-MGG document 8 filed 03/26/21 page 2 of 3


no such exhibit was attached. See ECF 1. The court ordered Del Rio to explain what

efforts he has made to complete the grievance process since the original complaint was

filed, or the case would be dismissed as duplicative.

       Del Rio now says that since the original complaint was filed, he has sent

“interdepartmental mail correspondences” to the doctor and three jail administrators.

He believes the jail’s handbook indicates that he does not need to use the grievance

process for a medical issue. He states that “the grievance process is being pursued

currently.” ECF 7 at 5.

       It appears Del Rio is confused about the distinction between a medical request

and a grievance. As the jail handbook indicates, an inmate can make a medical request

without having to file a grievance. ECF 7 at 12. If he is unhappy with the jail’s response

to his medical request, he can then file a grievance. After the grievance process is

completed, if he is still not satisfied, he can sue in federal court. But he has to complete

the available grievance process before filing a lawsuit. This is true even if he has already

made a medical request on the same topic, and even if he has already told the

defendants about his complaints.

       Del Rio says he is “currently” pursuing the grievance process. He does not say

that the jail has tried to stop him from pursuing grievances. He indicates he filed a

grievance at some point after January 1, 2021 (ECF 7 at 11), but this lawsuit was filed on

September 17, 2020. “[A] suit filed by a prisoner before administrative remedies have

been exhausted must be dismissed; the district court lacks discretion to resolve the claim

on the merits, even if the prisoner exhausts intra-prison remedies before judgment.”


                                              2
 USDC IN/ND case 3:20-cv-00784-JD-MGG document 8 filed 03/26/21 page 3 of 3


Perez v. Wisconsin Dep’t of Corr., 182 F.3d 532, 535 (7th Cir. 1999). Because Del Rio did

not exhaust the grievance process before filing this complaint, the complaint must be

dismissed.

       For these reasons, the court DISMISSES this case without prejudice.

       SO ORDERED on March 26, 2021

                                                  /s/JON E. DEGUILIO
                                                  CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT




                                             3
